      John R. Barhoum, WSBA No. 42776
      Email: john.barhoum@chockbarhoum.com
      Chock Barhoum LLP
 2    121 SW Morrison Street, Suite 415                          The Honorable Barbara J. Rothstein
      Portland, OR 97204
 3    Telephone: (503) 233-3000
      Attorney for Defendants
 4

 5
 6

 7                               IN THE UNITED STA TES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASIIlNGTON
 9 HOLLY REIN,
10                                    Plaintiff,             Civil Case No. 2: 19-cv-00522-BJR
))                  v.                                       DEFENDANTSf111IRD-PARTY
                                                             PLAINTIFFS RITE AID'S
12 RJTE AID HEADQUARTERS,                                    STIPULATED MOTION FOR
   CORPORATlON d/b/a RITE AID, and RITE                      VOLUNTARY DISMISSAL OF
13 AID LEASE MANAGEMENT COMPANY,
   d/b/a RITE AID,                                           THIRD-PARTY DEFENDANT
14                                                           DURO BAG MANUFACTURING
                          Defendants.
15
   RITE AID HEADQUARTERS,
16 CORPORATION, d/b/a RITE AID, and RITE
   AID LEASE MANAGEMENT COMPANY,
17 d/b/a RITE AID,
18                               Third-Party Plaintiffs.
19                  v.
20 DURO BAG MANUFACTURING
   COMPANY, a Kentucky corporation. and
21 HJLEX POLY CO. LLC, a Delaware
   corporation,
22
                            Third-Party Defendants.
23
24                                             L       STIPULATION

25          COMES NOW Defendantsffhird-Party Plaintiffs Rite Aid Headquarters, Corporation,

26 d/b/a Rite Aid and Rite Aid Lease Management Company, d/b/a Rite Aid (hereinafter "Rite Aid"),

27   by and through their undersigned counsel, and pursuant to FRCP 41(a)(l)(A)(ii) moves the Court

     RITE AID MOTION TO DISMISS DURO BAG                                           CHOCK BARHOUM LLP
                                                                                   121 SW Morrison, Suite 415
      (2; 19-cv-00522-BJR) - 1                                                         Portlond, OR 97204
                                                                                 t: 503 .223.3000 Ir: 503.954.3321
 1 for an order of voluntary dismissal for dismissing Rite Aid's claims against Third-Party Defendant
 2 Duro Bag Manufacturing (hereinafter "Duro         Bag~')   without prejudice. Defendants/Third-Party
 3 P1aintiffs Rite Aid states as follows :
 4          On April 10, 2019, Defendants/Third-Party Plaintiffs Rite Aid filed their Answer and
 5 Third-Party Complaint against Duro Bag Manufacturing Company. ECF No. 6. Third-Party

 6 DefendantDuro Bag filed its Answer and Affirmative Defenses on July 17, 2019. ECF No. 27. As
 7 reflected in Duro Bag's answer, no counterclaim~ have been pied or alleged in this matter.
 8          Defendants/Third-Party Plaintiffs have conferred with counsel for Third-Party Defendant
 9 Duro Bag regarding this motion, and Duro Bag has no objections to this motion. Defendants/Third-
10 Party Plaintiffs Rite Aid agree to move for voluntary dismissal without prejudice in light of the
11 assurances of Duro Bag that it is not a proper party in this lawsuit as described in the Parties• July
12 23, 2019 Joint Status Report and Discovery Plan.
13          Defendantsrrhird-Party Plaintiffs Rite Aid therefore respectfully request that the Court
14 dismiss the counterclaims against Third-Party Defendant Duro Bag without prejudice pursuant to
15 FRCP 41(a).
16          IT IS SO STJPULA TED:
17
            DATED this 11 tb day of October, 2019.              DATED this 111h day of October, 2019.
18

19
            Isl John R. Barhoum                                 Isl Thomas Brennan
20          John R. Barhoum~ WSBA No. 42776                     Thomas Brennan WSBA No. 30662
            john.barhoum@chockbarhoum.com                       tom@brennanlegalpllc.com
21                  Attorneys for Rite Aid                             Attorneys for Duro Bag
22
            DATED this 11th day of October, 2019.                                   y of October, 2019.
23
24          Isl Thomas R. Schuck
25          Thomas R. Schuck, Pro Hae Vice
            schuck@taftlaw.com
26                 Attorneys for Duro Bag

27
     RITE AID MOTION TO DISMISS DURO BAG                                               CHOCK BARHOUM LLP
     (2: l 9-cv-00522-BJR) - 2                                                         121 SW Monison, Suite 415
                                                                                           Portland, OR 97204
                                                                                    t: 503.223.3000 If: 503.954.3321
                                        November
            DATED thi    6th   day ofQ6*ebef; 20 19.
 2
 3
             /s/ David S. Mepham
 4          Da   id S. Mepham   WSBA No. 2 l 807
            dsm@hs-lega.l.com
 5               Attorneys for Hi lex Poly Co.
 6
 7                                                      ORDER
 8         BEFORE THE COURT is the parties' Stipulated Motion for Voluntary Dismissal of Third·
 9 Party\ Defendant Duro Bag Manufacturing. The parties agree to dismiss Duro Bag Manufacturing
                                                                            .                . .



10 without prejudice, plll'Suant to Federal Rule of Civil Procedure41(a).
tl         ACOORDINGLY~ IT IS HEREBY ORDERED that the Stipulated Motion for Voluntary
12 Dismis al of Third-Party Plaintiffs' Claims Against Thi(d-Party Defendant Duro Bag

13 Manufacturing is GRANTED.

14         IT IS SO ORDERED.

15         DATED this   t:.    day of   /.1 ~          • 2019.

16

17

1.8
19

20

21

22
23
24
25
26
27
      RITE AID MOTION TO DISMISS DURO BAO                                          HO     B/\RHOUM LLP
                                                                                  121 SW Morriso~ Sui to 415
      (2:19-cv-00522•BJR) • 3                                                          Portlond OR 97204
                                                                                L: 503.223,30001 f. 503.954.3321
